Filed 8/1/22 P. v. Reyes CA5




                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                                       F080133
            Plaintiff and Respondent,
                                                                                       (Super. Ct. No. PCF331316A)
                       v.

 ISIDRO GOMEZ REYES,                                                                                OPINION
            Defendant and Appellant.

 THE PEOPLE,
                                                                                                       F080305
            Plaintiff and Respondent,
                                                                                       (Super. Ct. No. PCF331316B)
                       v.

 ALFRED GOMEZ,

            Defendant and Appellant.



          APPEAL from judgments of the Superior Court of Tulare County. Michael B.
Sheltzer, Judge.
          Kyle Gee, under appointment by the Court of Appeal, for Defendant and
Appellant Isidro Gomez Reyes.
       Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant
and Appellant Alfred Gomez.
       Rob Bonta and Xavier Becerra, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Louis M.
Vasquez, William K. Kim, Robert K. Gezi and Lewis A. Martinez, Deputy Attorneys
General, for Plaintiff and Respondent.
                                          -ooOoo-
       Alfred Gomez and Isidro Gomez Reyes were convicted by jury of murder and
attempted murder, each with a gang-related crime enhancement (Pen. Code,1 § 186.22,
subd. (b)). They raise several claims generally relating to gang evidence.
       Together, Gomez and Reyes primarily assert various evidentiary issues,
instructional error, and prosecutorial error undermine the convictions and enhancements.
Separately, Reyes contends his Miranda2 rights were violated. We disagree with these
contentions.
       Secondarily, Gomez and Reyes cite newly enacted Assembly Bill No. 333 (2021-
2022 Reg. Sess.) (Stats. 2021, ch. 699, §§ 1-5) (AB 333) as a basis for relief. They argue
the bill requires us to reverse the entire judgment or, alternatively, the gang
enhancements.
       AB 333, signed into law while this case was pending appeal, significantly altered
gang laws in two ways. One, it amended section 186.22 by increasing the evidentiary
showing necessary to prove not only the gang enhancement (§ 186.22, subd. (b)) but also




       1   Undesignated statutory references are to the Penal Code.
       2   Miranda v. Arizona (1966) 384 U.S. 436.


                                              2.
a criminal street gang’s existence.3 Two, it created section 1109 which mandates
bifurcating section 186.22 charges upon request.
       We conclude any error related to section 1109 and bifurcation is harmless. The
amendments to section 186.22, however, require reversal. Accordingly, we will vacate
the gang enhancements in the disposition, and otherwise affirm the convictions.
                                    BACKGROUND
Charges
       The Tulare County District Attorney charged Gomez and Reyes with two crimes:
murder (§ 187; Count 1) and attempted murder (§ 664/187; Count 2). Each count
included a gang-related crime allegation (§ 186.22, subd. (b)).
Evidence
       This case involves two victims. One was killed, the other survived. As the
victims were walking down the side of a road, Gomez and Reyes pulled up behind them
in a car. Gomez exited, pointed a shotgun at one victim and pulled the trigger but
nothing happened. That victim ran away. Gomez then shot and killed the other victim.
       According to the surviving victim, he had previously seen the same car pass him
multiple times on the road earlier that day. He recognized Reyes as the driver and
reported that fact along with a description of the suspect car to law enforcement.
       Law enforcement officers began surveilling Reyes’s nearby residence a few hours
after the shooting. Officers noticed a vehicle matching the suspect description arrive at
the property but could not “identify … any occupants of the vehicle when they
approached the residence.” A short while later, the vehicle left the property.




       3A criminal street gang’s existence must be proven under many statutes beyond
the gang enhancement. (E.g., §§ 182.5, 186.22, subd. (a), 190.2, subd. (a)(22), &
12022.53, subd. (e).)


                                             3.
       Officers seized the vehicle; Gomez was the lone occupant. The surviving victim
subsequently identified the car as involved in the shooting and Gomez as the shooter.
Reyes was later arrested the same day.4
       Reyes was interviewed by officers. Reyes denied leaving his house that day and
claimed several people were home with him but never mentioned Gomez.
       Officers searched Reyes’s residence. They found ammunition on the property
matching the brand and model used in the shooting—Winchester PDX.5
       One witness testified Gomez and Reyes were together in the suspect vehicle one
day prior to the shooting. The witness observed Gomez and Reyes remove a clothed
object from the vehicle’s trunk. The witness’s claim was impeached by an officer who
interviewed the witness prior to trial. According to the officer, the witness observed
Gomez and Reyes together in the suspect vehicle remove an unknown object from the
trunk a few hours after the shooting.
       Testimony from a prior hearing was read into the record. This testimony
corroborated the fact Gomez and Reyes were together in a car shortly after the shooting
and removed an unknown object from its trunk.
       Various witnesses testified about the gangs in Tulare County. The Norteño gang
is active in Tulare County. One way to join the gang is to “commit a crime” and “spill
blood against the gang’s enemy ….”



       4 The circumstances surrounding Reyes’s arrest are unclear from the record. The
facts are he was arrested and claimed to be home the entire day. The best description of
Reyes’s arrest is the following question and answer:
       “Q: Now, a search warrant was conducted at your house. Do you remember that?
                “A: Well, when they arrested my son, they didn’t have no
                warrant -- no warrant to take my son yet. So I don’t know.”
This exchange suggests Reyes was arrested in the home during the search.
       5   There was no forensic testing to match the ammunition.


                                             4.
       The Norteño gang’s primary activities include “homicide[ and] attempted
homicide ….” The Norteño gang had previously committed manslaughter and assault
with a firearm in two documented cases.6 The victims of these documented crimes were
rival gang members. The evidence indicated Reyes was a Norteño during the shooting
while Gomez was a Norteño associate.
       While Gomez was incarcerated following his arrest, he ascended to full Norteño
membership. Evidence proving his ascension consisted of “kite” possession and
connection to objects consistent with weapons. A kite “is a handwritten note by an
inmate.” Gang-related kites are distinctive. On one occasion, Gomez destroyed gang
kites. On another occasion, he was caught smuggling kites. Only gang members are
entrusted to possess kites.
       An expert witness testified about hypothetical situations involving a gang. He
opined a scenario similar to the facts in this case benefits the gang by enhancing its
reputation for violence. The expert explained the crime benefits the gang even if the
victim is not gang affiliated. He also believed such a crime was in association with a
gang due to the actors’ affiliation to the gang and the gang’s relationship to the territory.
Verdict and Sentence
       Gomez and Reyes were found guilty as charged. They were each sentenced to
serve 82 years to life in prison.
                                       DISCUSSION
       The claims presented on appeal follow in order. Was the evidence sufficient to
prove the gang-related crime enhancements? If not, did the gang evidence taint the
convictions on the underlying crimes? Did the court properly admit Gomez’s gang-
related activity while incarcerated after the shooting? Did the preliminary hearing


       6 These documented crimes were introduced to establish a pattern of criminal gang
activity. (See § 186.22, subd. (e).)


                                              5.
testimony violate the Sixth Amendment right to confrontation? Did eyewitness-
identification jury instructions violate due process? Did the prosecutor err in closing
argument? Is there cumulative error? Were Reyes’s Miranda rights violated? Do the
AB 333 amendments to section 186.22 require vacating the gang enhancements? Does
newly enacted section 1109 mandate reversing the underlying convictions?
       After careful examination, we find no prejudicial error except with respect to the
AB 333 amendments to section 186.22. Accordingly, we will vacate the gang-related
crime enhancements and remand for further proceedings.
I. The Evidence Sufficiently Proved The Gang-Related Crime Enhancements
       In sum, Gomez and Reyes argue “the [shooting] did not have gang overtones.”
Specifically, he points out the incident did not involve gang colors, gang signs, gang
slurs, and there was little, if any, evidence he and Reyes knew the victims. In other
words, there was no evidence the victims were connected to any gang.
       The People argue “[t]hat a member and an associate of a criminal street gang
committed a felony together – without regard as to whether the victim(s) were rival or
‘no good’ gang members/associates – should be sufficient to support the inference that
they committed the felony in association with the gang,” citing People v. Albillar (2010)
51 Cal.4th 47, 60-63 (Albillar). They also rely on territorial themes.
       We find the evidence sufficient to prove the gang enhancements because it fairly
proved Gomez committed the crime, with Reyes’s help, to initiate into the Norteño gang.
As explained below, this is true notwithstanding the minimal gang evidence attending the
shooting itself or the absence of evidence Gomez and Reyes knew the victims.
       “When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.” (People v. Lindberg (2008) 45 Cal.4th 1,

                                             6.
27.) “We presume in support of the judgment the existence of every fact the trier of fact
reasonably could infer from the evidence. [Citation.] If the circumstances reasonably
justify the trier of fact’s findings, reversal of the judgment is not warranted simply
because the circumstances might also reasonably be reconciled with a contrary finding
[Citation.] A reviewing court neither reweighs evidence nor reevaluates a witness’s
credibility.” (Ibid.)
       The “gang enhancement applies to ‘any person’ convicted of a number of
enumerated felonies, including murder and unlawful possession of a firearm by a felon,
that were (1) ‘ “committed for the benefit of, at the direction of, or in association with
any criminal street gang,” ’ and (2) ‘ “with the specific intent to promote, further, or
assist in any criminal conduct by gang members.” ’ ” (People v. Rivera (2019) 7 Cal.5th
306, 331.)
       Here, the evidence indicated Reyes was a Norteño gang member while Gomez
was a Norteño associate. After Gomez committed the shootings, he became a full gang
member while incarcerated in jail. His membership in the gang was proven by his
possessing kites. Because Gomez was arrested shortly after the shooting, nothing
intervened between the shooting and his acceptance into the gang. In other words, the
shooting was reasonably related to his elevation into the gang. This is consistent with the
expert’s explanation committing a crime is one way to join the gang. Accordingly, the
shooting benefited the gang because it inducted another member into its ranks which in
turn empowers the gang by increasing its numbers. It was likewise associated with the
gang because it was gang motivated, i.e., committed to initiate a new member. 7




       7  The prosecutor relied on this theory in closing argument: “Well, the motive here
is gang. It is absolutely gang. Both of the defendants are Norteño gang members.
[Gomez] was more of … an associate. Someone who is willing to put in work, earn their
stripes, and elevate themselves in this gang. How do you do that? By shedding blood.”


                                              7.
       Whether the evidence proved a specific intent to promote criminal conduct by
gang members is an admittedly more difficult question. We believe, however, a gang
initiation is perhaps conduct most quintessential with promoting criminal conduct by the
gang at large. This is so because the Norteño gang is a criminal street gang with primary
activities involving various crimes. Increased membership leads to more crime and
greater success.
       As illustrated, the jury could rationally conclude Gomez was initiated into the
gang. (See People v. Abilez (2007) 41 Cal.4th 472, 508 (Abilez) [subsequent conduct
may constitute circumstantial evidence of intent at the time of the offense].) It could
subsequently infer increasing gang membership promotes the gang’s ability to commit
crimes in general. Combined, the jury could conclude the shooting was committed with
the intent to promote criminal conduct by gang members. In conclusion, the evidence
proved the gang enhancements beyond a reasonable doubt.
II. The Gang Evidence Was Properly Admitted and Did Not Taint the Underlying
Convictions
       Gomez argues his “right to a fair trial was trampled beneath the weight of highly
prejudicial, irrelevant gang evidence, especially [his] post-offense Norteño gang activities
while in jail awaiting trial ….” Reyes joins the argument. Because we have rejected the
insufficient evidence argument, we may quickly reject this claim insofar as it assumes the
gang evidence was irrelevant and prejudicial.
       Whether Gomez’s post-arrest conduct while incarcerated was properly admitted
presents a separate question. We find the evidence was properly admitted to prove the
motive underlying the shooting.
       “Only relevant evidence is admissible. (Evid. Code, § 350.) Evidence is relevant
if it has a ‘tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.’ (Evid. Code, § 210.) ‘The trial court
has broad discretion to determine the relevance of evidence [citation], and we will not

                                              8.
disturb the court’s exercise of that discretion unless it acted in an arbitrary, capricious or
patently absurd manner [citation].’ ” (People v. Wright (2021) 12 Cal.5th 419, 448.)
       But not all relevant evidence is admissible. “ ‘ “Subdivision (a) of [Evidence
Code] section 1101 prohibits admission of evidence of a person’s character, including
evidence of character in the form of specific instances of uncharged misconduct, to prove
the conduct of that person on a specified occasion. Subdivision (b) of section 1101
clarifies, however, that this rule does not prohibit admission of evidence of uncharged
misconduct when such evidence is relevant to establish some fact other than the person’s
character or disposition.” [Citation.] “Evidence that a defendant committed crimes other
than those for which he is on trial is admissible when it is logically, naturally, and by
reasonable inference relevant to prove some fact at issue, such as motive, intent,
preparation or identity. [Citations.] The trial court judge has the discretion to admit such
evidence after weighing the probative value against the prejudicial effect.” ’ [Citation.]
When reviewing the admission of other crimes evidence to show motive, ‘ “a court must
consider: (1) the materiality of the fact to be proved or disproved, (2) the probative value
of the other crime evidence to prove or disprove the fact, and (3) the existence of any rule
or policy requiring exclusion even if the evidence is relevant.” ’ ” (People v.
Johnson (2022) 12 Cal.5th 544, 610 (Johnson).)
       Moreover, “ ‘[t]he court in its discretion may exclude evidence if its probative
value is substantially outweighed by the probability that its admission will (a) necessitate
undue consumption of time or (b) create substantial danger of undue prejudice, of
confusing the issues, or of misleading the jury.’ (Evid. Code, § 352.) ‘ “ ‘[E]vidence
should be excluded as unduly prejudicial when it is of such nature as to inflame the
emotions of the jury, motivating them to use the information, not to logically evaluate the
point upon which it is relevant, but to reward or punish one side because of the jurors’
emotional reaction. In such a circumstance, the evidence is unduly prejudicial because of



                                              9.
the substantial likelihood the jury will use it for an illegitimate purpose.’ ” ’ ” (Johnson,
supra, 12 Cal.5th at p. 610.)
       Gang evidence is relevant and admissible when the motive underlying the crime is
gang related. (People v. Franklin (2016) 248 Cal.App.4th 938, 953 (Franklin).)
“ ‘ “[B]ecause a motive is ordinarily the incentive for criminal behavior, its probative
value generally exceeds its prejudicial effect, and wide latitude is permitted in admitting
evidence of its existence.” ’ ” (Ibid.)
       “A consideration of impermissible prejudice that might flow from otherwise
relevant evidence evaluates how inflammatory the uncharged act is when compared to
those charged. Whether the uncharged act was not previously adjudicated is also a
relevant consideration.” (People v. Holmes, McClain, and Newborn (2022) 12 Cal.5th
719, 771.) Postcrime conduct is admissible if relevant. (Abilez, supra, 41 Cal.4th at
p. 508.)
       The gang evidence in this case was relevant to prove motive. Motive featured
heavily at trial as it placed into context an otherwise random act of violence.
       The facts Gomez possessed kites and weapons while in jail helped prove the gang-
initiation theory because it revealed his transformation from gang associate to gang
member after committing this crime.8 This evidence was not inflammatory compared to
the shooting.9 (See People v. Hernandez (2004) 33 Cal.4th 1040, 1049 (Hernandez)
[gang evidence “is often relevant to, and admissible regarding, the charged offense”].)
The fact the conduct at issue here was not formally adjudicated is, in our view,
immaterial. The trial court did not abuse its discretion in ruling the evidence was


       8   The court admitted the evidence for this exact purpose.
       9 The court instructed the jury gang evidence was limited to proving intent,
knowledge, purpose, and motive. The instruction explained the jury could “not conclude
from this evidence that the defendant is a person of bad character or that he has a
disposition to commit crime.”


                                             10.
admissible. (See In re White (2020) 9 Cal.5th 455, 470 [abusing discretion means “a
decision [is] so arbitrary or irrational that no reasonable person could agree with it.”];
People v. McKinnon (2011) 52 Cal.4th 610, 655 [standard of review].)
III. Preliminary Hearing Testimony Properly Admitted
       According to Gomez, “The court allowed the prosecutor to introduce the former
testimony of … a witness from the preliminary hearing who apparently did not receive,
or failed to cooperate with, a trial subpoena mailed to her six months before trial. The
court conducted a diligence hearing where witnesses described a last-minute and
lackluster effort to locate [the witness’] whereabouts in Missouri.”
       Reyes joins the claim. He adds the People were required to “avail themselves of
the Uniform Act to Secure the Attendance of [] Witnesses Without the State in Criminal
Cases ….”
       The People claim the preliminary hearing testimony was properly admitted. We
conclude the prior testimony was properly admitted and, in any event, it was harmless
beyond a reasonable doubt.
       A. Additional Background
       During the trial, the court held a hearing on whether the prosecution exercised due
diligence in securing a witness’s attendance for the trial. Several people testified at the
hearing.
       An investigator for the prosecution testified he was assigned to locate the witness
two or three days before July 24, 2019.10 He learned there was a “misdemeanor warrant”
for her arrest in Tulare County. He was aware the Tulare County District Attorney had
filed welfare fraud charges against the witness. Notes regarding the witness indicated she
had moved to Missouri in June. The investigator unsuccessfully attempted telephonic
contact with the witness. He did not contact any prosecutor in Missouri, did not check

       10   All references to dates are to dates in 2019 unless otherwise stated.


                                              11.
her recent criminal history, did not contact the post office, and did not contact the
Department of Motor Vehicles.
       The investigator confirmed the witness’s phone number and the fact she moved to
Missouri. No attempts to locate the witness were made after August 2 because the
investigator believed efforts were exhausted. He explained subpoenas are generally
mailed to witnesses two to three months before trial commences. Other people made
prior efforts to subpoena this witness but the investigator lacked details explaining those
efforts. An investigator like himself is usually last in line to attempt to serve a subpoena.
       A second investigator explained she began in March attempting to locate the
witness in the unrelated fraud case.11 On May 7, she spoke over the phone with the
witness who stated “she was not planning to come back to California.” This investigator
explained the fraud case was a felony but there was no other information or effort to
locate the witness. This information was not shared with other investigators in the office,
including the investigator attempting to locate the witness in this case. The prosecutor
then explained the witness failed to appear in court on a misdemeanor case on June 25
and 27.
       Gomez presented evidence through a retired law enforcement officer. This retired
officer explained he was able to utilize a database to search for and ascertain the
witness’s current address within “[t]wo minutes.”
       The court ruled as follows:

                “The Court, in determining whether or not there’s been due
                diligence, looks at a number of factors. One is the character
                of the proponent’s efforts. Whether the proponent reasonably
                believed before trial that the witness would appear voluntarily
                and, therefore, didn’t have the witness subpoenaed when or
                she might have been available. Thirdly, whether the search to
                locate the witness had begun timely, and, in this instance


       11   By unrelated, we mean only unrelated to the charges in this case.


                                             12.
significantly, whether the witness would have been produced
if due diligence had been exercised. And that’s really what
all of this testimony went to is even with the address, even
with the ability to serve an out-of-state subpoena, the question
is whether or not those efforts would have been sufficient to
compel the witness’s testimony. This is a person who not
only has a pending felony welfare fraud case that apparently
she’s aware of, but also has a pending misdemeanor warrant
on her own failure to appear. The prospect of her returning,
even under subpoena, means that she, in all likelihood, would
be arrested as soon as she came back into Tulare County.

“So the real question is, to the Court at least – yes, it is true
that apparently the witness might have been easy to locate,
but what the Court needs to do is to look at the efforts that
were made and not at all possible means of finding or locating
the witnesses – or the witness. There are a lot of cases where
the effort to locate the witness was delayed somewhat. In
fact, there are cases that deal with due diligence during the
course of trial. And so, really the question is whether, based
on the information that the [prosecution] had at their disposal
at the time they were trying to locate the witness – namely,
[the investigator] was aware apparently of numerous attempts
by other investigative agencies within the District Attorney’s
Office to locate the witness. He also spoke to the defendant’s
[sic] mother, I think, who indicated that the person – that [the
witness] was living in Missouri. He called and they contacted
a cell phone and left a message, which was not responded to.
He confirmed that it was the correct message address – or
message phone number. And so then the question at really
the crux of the issue is whether or not exercising of further
diligence would have produced the witness or whether those
attempts would have been futile. And again, the due
diligence exercised was not perfect by any means, and did it
was begun relatively late in the game; however, the
information provided to the investigator was such that I think
they can reasonably conclude that further efforts would have
been futile, and that given the existence of the misdemeanor –
not the warrant, but the failure to appear, that she had
willfully avoided process of the Court in her own case leads
the Court to the conclusion that even if they had exercised
further diligence, the efforts to subpoena her out of state, even
with a valid address, which apparently was quite easily


                              13.
              obtainable, would not have resulted in her complying with the
              Court’s long-distance order that she appear.

              “On balance, the Court is going to find that due diligence was
              exercised. I am going to find that the witness is unavailable,
              and I will allow her testimony to be read into the record.”
The witness’s preliminary hearing testimony was later read into the record.
       As recounted above, the preliminary hearing testimony disclosed the witness
observed Gomez and Reyes a few hours after the shooting. They were together in a
vehicle matching the suspect description and stopped to remove an unknown object from
the trunk.
       B. Analysis
       “A defendant has a constitutional right to confront witnesses, but this right is not
absolute. If a witness is unavailable at trial and has testified at a previous judicial
proceeding against the same defendant and was subject to cross-examination by that
defendant, the previous testimony may be admitted at trial. [Citations.] The
constitutional right to confront witnesses mandates that, before a witness can be found
unavailable, the prosecution must ‘have made a good-faith effort to obtain his presence at
trial.’ ” (People v. Smith (2003) 30 Cal.4th 581, 609.) “[T]he prosecution must show
that its efforts to locate and produce a witness for trial were reasonable under the
circumstances presented.” (People v. Herrera (2010) 49 Cal.4th 613, 623.)
       A good-faith effort, known as due diligence, “ ‘ “connotes persevering application,
untiring efforts in good earnest, efforts of a substantial character.” [Citations.] Relevant
considerations include “ ‘whether the search was timely begun’ ” [citation], the
importance of the witness’s testimony [citation], and whether leads were competently
explored [citation].’ [Citation.] ‘When, as here, the facts are undisputed, a reviewing
court decides the question of due diligence independently, not deferentially.’ ” ’ ”
(People v. Fuiava (2012) 53 Cal.4th 622, 675 (Fuiava).)




                                              14.
       The record in this case demonstrates due diligence. At the outset, and to quote the
trial court, we acknowledge the “diligence exercised was not perfect by any means,
and … it was begun relatively late in the game ….” But good faith and substantial efforts
were made to locate the witness.
       Multiple people attempted to locate and serve the witness with a subpoena. The
witness’s precise location was unknown. The search lasted at least ten days. Although
little was done to ascertain the witness’s address, overall the search was reasonable
considering the witness’s testimony was immaterial. (Fuiava, supra, 53 Cal.4th at p. 676
[“reasonableness of the [search] is supported by the circumstance that [witness]
testimony was not of critical importance in the trial”].)
       In regard to whether the search began too late, we note it began before trial and
more than one week before the first witness testified at trial. 12 This was appropriate in
light of the fact the witness had previously cooperated with testifying and her testimony
was not vital. The prosecution is not obligated “ ‘to keep “period ic tabs” on every
material witness in a criminal case,’ ” much less so an immaterial witness. (Fuiava,
supra, 53 Cal.4th at p. 676.) The fact “ ‘additional efforts might have been made or other
lines of inquiry pursued does not affect this conclusion.” (Id. at p. 677.)
       Last, the “Uniform Act to Secure the Attendance of Witnesses from Without the
State in Criminal Cases” is of no avail.13 (§ 1334.) The act is codified at sections 1334-
1334.6. By its terms, the act applies only to “material” witnesses. (Cogswell, supra,
48 Cal.4th at p. 471 [“Under the Uniform Act, as adopted in California, a party in a
criminal case can ask a court in the state where an out-of-state material witness is located


       12 The first witness testified on August 1. The search began prior to July 24. The
preliminary hearing testimony was read into the record on August 8.
       13 Reyes raises the act in his briefs. We choose to briefly address it here because it
often proves relevant to due diligence. (See, e.g., People v. Cogswell (2010) 48 Cal.4th
467, 476-479.)


                                             15.
to subpoena the witness and also to have the witness taken into custody and brought to
the prosecuting state to testify.”].) Because the witness in this case was immaterial, the
prosecution could not invoke the act to secure her attendance at trial. Due diligence does
not require frivolous action.
       In any event, we would find any error harmless. “To determine whether a
confrontation clause violation is harmless beyond a reasonable doubt, courts consider ‘the
importance of the witness’[s] testimony in the prosecution’s case, whether the testimony
was cumulative, the presence or absence of evidence corroborating or contradicting the
testimony of the witness on material points, the extent of cross-examination otherwise
permitted, and, of course, the overall strength of the prosecution’s case.’ ” (People v.
Foy (2016) 245 Cal.App.4th 328, 351.)
       The witness’s preliminary hearing testimony was relatively unimportant. Another
witness testified to essentially the same facts. In fairness, that witness partially recanted a
prior statement by testifying what she witnessed occurred on a different date. In this
situation, the preliminary hearing testimony certainly served to corroborate the other
witness’s prior, more damaging statement.
       But the point of the evidence was that Gomez and Reyes were together in the
suspect vehicle a few hours after the shooting. There was no doubt Gomez and Reyes
were in close proximity—they were both located on the same property near in space and
time to the shooting. The suspect vehicle was seized; it existed, both near in space and
time to the shooting. These facts were beyond reasonable dispute.
       Contrary to Gomez’s suggestion, the prosecution’s case was not weak. The
surviving victim unfalteringly identified Gomez, Reyes, and the vehicle as involved in
the shooting. Each was discovered on the same property hours after the shooting.
Ammunition similar to that used in the murder was found elsewhere on the same




                                             16.
property. Accordingly, any error in admitting the preliminary hearing testimony was
harmless beyond a reasonable doubt.14
IV. Eyewitness Jury Instructions Did Not Violate Due Process
       Identification was hotly contested at trial. Gomez argues the eyewitness jury
instruction, CALCRIM No. 315, “violates the Constitution’s guarantee of due process of
law” because it includes “an eyewitness’s level of certainty” as a valid consideration.
Reyes joins. The People contend the argument is forfeited. They also contend any error
is harmless. We simply conclude the instruction did not violate due process.
       A. Additional Background
       Both defense counsel heavily challenged the surviving victim’s identification of
Gomez and Reyes as the perpetrators. They also attempted to impugn the investigating
officers’ techniques by undermining the identification procedures.
       The court subsequently instructed the jury with CALCRIM No. 315. In part, the
instruction states, “In evaluating identification testimony, consider the following
questions ….” It then lists more than one dozen factors including, “How certain was the
witness when he or she made an identification?”
       B. Analysis
       The California Supreme Court recently held “nothing in CALCRIM No. 315’s
instruction on witness certainty … operates to ‘lower the prosecution’s burden of
proof.’ ” (People v. Lemcke (2021) 11 Cal.5th 644, 657.) It also found listing eyewitness
certainty as one factor to evaluate does not render a trial fundamentally unfair. (Id. at
p. 646.) Finally, it noted the defense had the opportunity to, and actually did, contest
eyewitness identification. (Id. at p. 660.) This case is no different.


       14  Gomez also argues the trial court did not actually find due diligence. Instead,
he claims the court created its own standard relative to futility. The court’s ruling
explicitly “[found] that there … was due diligence in attempting to locate the witness”
and we decline to consider whether the court meant something other than what it held.


                                             17.
       Both Gomez and Reyes vigorously examined the surviving victim’s identification.
They questioned the identification itself by pointing out several inconsistencies 15 and
challenged the process underlying the identification by highlighting suggestiveness.
Accordingly, this claim fails because the instruction is not constitutionally defective and
Gomez had a fair opportunity to argue misidentification.
V. The Prosecutor Did Not Err
       In rebuttal argument, the prosecutor concluded by repeatedly prefacing several
facts with, “What are the odds ….” Gomez now asserts the prosecutor “misstated the law
and unduly risked misleading the jury concerning its burden of proof in violation of the
state and federal constitutional right to due process.” He anchors the assertion to an
ineffective assistance claim, arguing his trial counsel was deficient for not objecting to
the prosecutor’s rebuttal. Reyes joins.
       The People believe the claim is forfeited because there was no objection during
the trial. The People also argue the prosecutor did not err. We agree there was no error.
       A. Additional Background
       The relevant portion of the prosecutor’s rebuttal argument follows:

              “I’m going to just leave you with this thought. What are the
              odds that [the surviving victim] immediately identifies
              [Reyes], someone he knows, [Reyes] with the silverish
              Toyota with another Hispanic male passenger? A .12 page
              [sic] shot gun. [Winchester] PDX … rounds found in the
              road. [The surviving victim], a southern associate. [The
              deceased victim], no longer an active Norteño. Disrespect to
              the gang, right? And then what are the odds that [Reyes] –
              there is a[ Reyes] who lives down the street, and what are the
              odds that that [Reyes] is with his cousin [Gomez], a Hispanic
              male, in his silverish, gold, beige Toyota all day long? What
              are the odds? What are the odds that he then is shown a six-

       15For example, they emphasized inconsistencies in describing the vehicle and
pointed out statements the surviving victim made for the first time at trial relative to
previous encounters with Gomez.


                                             18.
              pack photo lineup of [Reyes] and immediately identifies him
              because it’s the person he knows? What are then the odds
              that he separately – completely separately identifies [Gomez],
              the person that he saw murder his friend. And then what are
              the odds that at [Reyes]’s home, right down the street, there is
              that exact same round of ammunition? What are the odds?
              What are the odds then that the vehicle that these two were in,
              this Toyota, then has many particles consistent with gunshot
              residue inside and out on the passenger side where [the
              surviving victim] saw the individual going? What are the
              odds? What are the odds then that these two happen to be
              rivals to [the victims]? They are Norteños. What are the
              odds?

              “What are the odds that of every person who saw them that
              day cannot tell you where they were between the hours of
              12:00 and 1:00 that day? What are the odds? What are the
              odds? Well, this isn’t just one big coincidence. This is
              because the defendants are guilty of murdering [the deceased
              victim] and attempting to murder [the surviving victim], and I
              ask that you find them guilty as charged.”16
Neither Gomez nor Reyes objected.
       B. Analysis
       “When attacking the prosecutor’s remarks to the jury, the defendant must show
that, ‘[i]n the context of the whole argument and the instructions’ [citation], there was ‘a
reasonable likelihood the jury understood or applied the complained-of comments in an
improper or erroneous manner. [Citations.] In conducting this inquiry, we “do not
lightly infer” that the jury drew the most damaging rather than the least damaging
meaning from the prosecutor’s statements.’ ” (People v. Centeno (2014) 60 Cal.4th 659,
667 (Centeno).) “To establish such error, bad faith on the prosecutor’s part is not
required.” (Id. at p. 666.) “In the absence of prejudice to the fairness of a trial, a




       16For clarity, to the extent not summarized in the primary factual background, the
prosecutor’s argument was entirely rooted in the evidence presented at trial.


                                              19.
prosecutor’s errant remarks do not require reversal.” (People v. Dworak (2021)
11 Cal.5th 881, 914 (Dworak).)
       “As a general rule, ‘ “[a] defendant may not complain on appeal of prosecutorial
[error] unless in a timely fashion, and on the same ground, the defendant objected to the
action and also requested that the jury be admonished to disregard the perceived
impropriety.” ’ [Citation.] The defendant’s failure to object will be excused if an
objection would have been futile or if an admonition would not have cured the harm
caused by the misconduct.” (Centeno, supra, 60 Cal.4th at p. 674.)
       We note “[n]othing in this record indicates that an objection would have been
futile. Nor was the prosecutor’s argument so extreme or pervasive that a prompt
objection and admonition would not have cured the harm.” (Centeno, supra, 60 Cal.4th
at p. 674.) Ordinarily, this would forfeit the issue. (See ibid.) But we choose to address
the claim on its merits. (See People v. Lua (2017) 10 Cal.App.5th 1004, 1014.)
       Here, the prosecutor did not imply mathematics proved guilt. Instead, the
argument “simply employed a rhetorical device calculated to focus the jury’s attention on
strong circumstantial evidence of guilt and on any corresponding weaknesses in the
defense case.” (People v. Bemore (2000) 22 Cal.4th 809, 847.) We have no reason to
believe the jury understood the argument to mean anything less than proof beyond a
reasonable doubt was necessary to prove guilt; in fact, quite the opposite.
       The prosecutor’s argument fairly implied stacking inference upon inference
equaled proof beyond a reasonable doubt because, as the inferences increased, reasonable
doubt declined. This understanding is natural and we will not infer a more prejudicial
interpretation.
       We also recognize the court properly instructed the jurors on reasonable doubt.17
“Jurors are presumed able to understand and correlate instructions and are further

       17   See CALCRIM No. 103.


                                            20.
presumed to have followed the court’s instructions.” (People v. Sanchez (2001)
26 Cal.4th 834, 852 (Sanchez).) Gomez has not overcome this presumption.
       Finally, there was no ineffective assistance relative to the prosecutor’s rebuttal
argument because the argument was not objectionable. (People v. Bell (2019) 7 Cal.5th
70, 125 [deficient performance is a prerequisite to proving an ineffective assistance
claim].) The claim of prosecutorial error fails.
VI. Reyes Impliedly Waived Miranda Rights
       Reyes argues the court erred in admitting a portion of his interview with
investigators. He claims the evidence was insufficient to show he understood his
Miranda rights. The People argue Reyes “understood and knowingly waived [his]
rights.” We agree with the People.
       A. Additional Background
       Investigators interviewed Reyes after his arrest. An officer informed Reyes of his
rights as follows:

               “[Y]ou have the right to remain silent. Anything you say can
               and will be used against you in a court of law. You have the
               right to talk to a lawyer and have him present with you …
               while you’re being questioned. If you cannot afford to hire a
               lawyer, one will be appointed to represent you before any
               questioning if you wish. … [Y]ou can decide at any time to
               exercise these rights and not … answer any questions okay?
               So you had … mentioned to me that you work for a ….”
Notably, the officer never asked if Reyes understood his rights and instead immediately
jumped into the interrogation.
       As the interview progressed, Reyes denied leaving his house the day the shooting
occurred. He mentioned he was at home with several family members, listed them, but
did not mention Gomez. Ultimately, Reyes invoked his right to remain silent.
       Reyes moved to exclude his denials from evidence. In ruling on the motion, the
court stated, in part:


                                             21.
              “[I]t seems to me that one of the pieces that goes into the
              calculus in determining whether or not there’s an
              understanding waiver is the assertion of the rights as well. He
              knew he -- the defendant knew when he wanted to pull the
              plug on the interview. When they started talking to him about
              the facts of the case, beyond just basic stuff about, ‘Who lives
              here?’ ‘What do you guys do?’ You know, ‘Where were
              you?’ It’s starting to get close to interrogating questions
              regarding the incident, and, hey, you better come clean kind
              of stuff. You know, ‘Confession is good for the soul.’ ‘What
              about your mom and the dad?’ All of the techniques that they
              used are demonstrated here in trying to overbear his will and
              he holds firm. The Court’s view is that this defendant
              knowingly and understandingly waived his right when the
              officer said, ‘I want to ask you some stuff about where you
              were today,’ and he says, ‘Okay.’ The Court views that as an
              implied waiver given the whole context of the statement
              where he was perfectly capable to exercise his rights, which
              he did repeatedly in the face of some pretty persistent
              interrogation ….”18
The interview depicting Reyes’s denials was then played for the jury. 19
       B. Analysis
       The prosecution bears “the burden to establish waiver by a preponderance of the
evidence.” (Berghuis v. Thompkins (2010) 560 U.S. 370, 383-384 (Berghuis).) “An
‘implicit waiver’ of the ‘right to remain silent’ is sufficient to admit a suspect’s statement
into evidence.” (Id. at p. 384.) “[A] waiver of Miranda rights may be implied through
‘the defendant’s silence, coupled with an understanding of his rights and a course of
conduct indicating waiver.’ ” (Ibid.)
       “If the [prosecution] establishes that a Miranda warning was given and the
accused made an uncoerced statement, this showing, standing alone, is insufficient to

       18Technically, this quote is from the court’s tentative ruling. After further
argument, it appears there was no formal ruling to admit the evidence.
       19Reyes’s invocation of the right to silence was excluded, as were all subsequent
statements in the interview.


                                             22.
demonstrate ‘a valid waiver’ of Miranda rights. [Citation.] The prosecution must make
the additional showing that the accused understood these rights.” (Berghuis, supra,
560 U.S. at p. 384.) “The critical question with respect to waiver is whether it was
knowing and voluntary, which is ‘directed at’ ” evaluating “state of mind.” (People v.
Flores (2020) 9 Cal.5th 371, 417 (Flores).) “ ‘[T]he question of waiver must be
determined on “the particular facts and circumstances surrounding that case, including
the background, experience, and conduct of the accused.” ’ ” (People v. Parker (2017)
2 Cal.5th 1184, 1216.)
       “ ‘In reviewing constitutional claims of this nature, it is well established that we
accept the trial court’s resolution of disputed facts and inferences, and its evaluations of
credibility, if supported by substantial evidence. We independently determine from the
undisputed facts and the facts properly found by the trial court whether the challenged
statement was illegally obtained.’ ” (Flores, supra, 9 Cal.5th at p. 418.)
       The record in this case established an implied waiver. The best evidence for
waiver is the fact Reyes actually exercised his right to remain silent. Invoking his right to
remain silent necessarily implies he understood the right. This establishes “ ‘a course of
conduct indicating waiver.’ ” (Berghuis, supra, 560 U.S. at p. 384; People v. Krebs
(2019) 8 Cal.5th 265, 302 [“When a suspect ‘ “having heard and understood a full
explanation of his or her Miranda rights, then makes an uncompelled and uncoerced
decision to talk, he or she has thereby knowingly, voluntarily, and intelligently waived
them.” ’ ”].) The Miranda claim lacks merit.20



       20 Further bolstering the fact Reyes understood his right to remain silent is the fact
he invoked it more than three dozen times. Regrettably, the investigators did not
scrupulously honor Reyes’s right to remain silent. Instead, they persisted in interrogating
Reyes, going so far as to explicitly deny requests to terminate questioning. Reyes did not
budge and, in any event, all statements after the initial invocation, i.e., the repeated
invocations, were excluded from evidence.


                                             23.
VII. No Cumulative Error
       Gomez and Reyes argue reversal is appropriate due to cumulative prejudice from
multiple errors. Having found no errors, we reject this claim.
VIII. AB 333 Necessitates Vacating the Gang Enhancements
       After the trial proceedings concluded in this case, the Legislature enacted AB 333.
AB 333 added section 1109 which, as relevant, requires upon request a trial court to
bifurcate gang enhancements (§ 186.22, subds. (b) & (d)) from charged crimes. It also
amended section 186.22 by increasing the threshold evidence necessary to prove not only
the gang enhancement but the existence of a criminal street gang itself.21
       Gomez claims section 1109 applies retroactively and requires us to reverse the
entire judgment. Reyes joins in essence.
       The People argue section 1109 does not apply retroactively. As for the
amendments to section 186.22, the parties agree they apply retroactively and are
prejudicial. E.
       We do not address whether section 1109 applies retroactively because we
conclude nonbifurcation was harmless. (See People v. E.H. (2022) 75 Cal.App.5th 467,
480.) We find the amendments to section 186.22 apply retroactively. Having reviewed
the record, we agree with the parties, including the People, the amendments to
section 186.22 justify vacating the gang enhancements.
       A. Retroactivity
       “[A]bsent evidence to the contrary, [we presume] the Legislature intended
amendments to statutes that reduce punishment for a particular crime to apply to all
whose judgments are not yet final on the amendments’ operative date. [Citations.] This


       21 When relying on gang benefit to prove the enhancement itself, AB 333 now
requires more than a “reputational” benefit. (§ 186.22, subd., (g).) See People v.
Vasquez (2022) 74 Cal.App.5th 1021, 1032—1033 for a more complete summary of
amendments relating to proving a gang’s existence (§ 186.22, subd. (f)).


                                            24.
principle also applies when an enhancement has been amended to redefine to an
appellant’s benefit the conduct subject to the enhancement.” (People v. Lopez (2021)
73 Cal.App.5th 327, 344 (Lopez).)
       The rule applies “to statutes that merely ma[k]e a reduced punishment possible.”
(People v. Frahs (2020) 9 Cal.5th 618, 629.) It “ ‘rests on an inference that, in the
absence of contrary indications, a legislative body ordinarily intends for ameliorative
changes to the criminal law to extend as broadly as possible, distinguishing only as
necessary between sentences that are final and sentences that are not.’ ” (People v.
Superior Court (Lara) (2018) 4 Cal.5th 299, 308.)
       There is no doubt AB 333’s amendments to section 186.22 apply retroactively.
Those amendments “increase[] the threshold for conviction of the section 186.22 offense
and the imposition of the enhancement ....” (Lopez, supra, 73 Cal.App.5th at p. 344.) It
is an ameliorative amendment. (Id. at p. 343.)
       As for section 1109, we do not address whether it applies retroactively, because
we will conclude any error is harmless.22




       22 Gomez and Reyes also suggest section 1109 error is reversible per se. The
argument is largely based on People v. Burgos (2022) 77 Cal.App.5th 550, review
granted July 13, 2022, S274743. But Burgos never held section 1109 error is reversible
per se—its reference to structural error, i.e., reversal per se, is pure dicta. (See id. at
p. 568 [“This circumstance likely constitutes ‘structural error’ ….”].) Indeed, for good
reason no case has held section 1109 error is reversible per se—there is no reason to
believe the issue escapes review. (Cf. People v. Daveggio and Michaud (2018) 4 Cal.5th
790, 819 [failure to grant severance reviewable for prejudice]; People v. Henderson
(2020) 9 Cal.5th 1013, 1029 [erroneously admitted confession reviewable for prejudice];
People v. Gonzalez (2021) 12 Cal.5th 367, 398—399 [erroneously admitted forensic
evidence reviewable for prejudice]; People v. Partida (2005) 37 Cal.4th 428, 439
[evidence resulting in “fundamentally unfair” trial reviewable for prejudice].) We hold,
assuming section 1109 applies retroactively, the issue is reviewable for prejudice.


                                            25.
                B. Prejudice
       We next analyze prejudice and first discuss section 1109. Because we find the
section 1109 issue harmless, we turn to the section 186.22 amendments and explain why
it is necessary to vacate the gang enhancements.
                       i. Section 1109
       Gomez and Reyes argue “prejudicial gang evidence … undermine[d] the trial’s
fairness.” Accordingly, they claim the prejudice should be assessed for harmlessness
beyond a reasonable doubt. The People assert the issue is reviewable under the
reasonable-probability-for-a-more-favorable-result standard.23 We agree with the
People.
          Although it is true in some cases a person’s due process rights could be violated,
triggering review for harmlessness beyond a reasonable doubt, there is no due process
violation in this case. The evidence here was properly admitted and there is no reason to
conclude it rendered the trial fundamentally unfair. Nothing prevented Gomez or Reyes
from challenging the evidence or presenting their own defense. In fact, they did so
rigorously.24
       Turning to the reasonable probability of a more favorable result, we find lack of
bifurcation harmless. The most significant evidence admitted in this trial which would
have been excluded in a bifurcated proceeding are the Norteño gang predicate offenses—
manslaughter and firearm assault. Much of the other evidence would have been properly


       23  To reiterate, Gomez also argues the judgment is reversible “per se.” The People
claim section 1109 does not apply retroactively. We do not address whether section 1109
applies retroactively, conclude reversal per se is unwarranted, and instead focus on each
party’s alternative arguments relative to prejudice.
       24 Gomez suggests his due process rights were violated because the gang evidence
was “inflammatory” and “likely to elicit an emotional reaction” from the jury. We
disagree. We have already concluded the evidence was properly admitted to prove
motive. The trial was not fundamentally unfair.


                                              26.
admitted even in a bifurcated trial because gang evidence “is often relevant to, and
admissible regarding, the charged offense. Evidence of … gang affiliation—including
evidence of the gang’s territory, membership, signs, symbols, beliefs and practices,
criminal enterprises, rivalries, and the like—can help prove identity, motive, modus
operandi, specific intent, means of applying force or fear, or other issues pertinent to guilt
of the charged crime.” (Hernandez, supra, 33 Cal.4th at p. 1049; accord People v. Ramos
(2022) 77 Cal.App.5th 1116, 1129—1130.) Such is the case here.
       The crimes in this case were tried as a gang initiation. Based on the evidence
presented, the crime occurred to initiate Gomez into the Norteño gang. To reiterate,
properly admitted gang evidence proved both who committed the crime and why.
       Beyond the gang evidence, the case against Gomez and Reyes was strong. Gomez
was identified as the shooter without hesitation. Reyes was identified as the driver
without hesitation. Both were located near the crime scene. Both were connected to
property containing ammunition matching that used in the shooting. The gang evidence
added little to these facts. There is no reason to believe the nondescript predicate
offenses improperly tipped the scales.25 For these reasons, we find the section 1109
bifurcation issue harmless.26


       25 On this point, Reyes concedes much of the gang evidence would have been
admitted in a bifurcated proceeding. But he claims the predicate offenses, the gang’s
primary activities, and the expert witness’s opinions would have been excluded. He
concludes “this extraneous evidence must have scared the dickens out of the jurors
selected to try this case.” We disagree for the reasons explained. Even if we agree the
primary activity and opinion evidence would have been excluded in a bifurcated trial,
their presentation in this case was not egregious, inflammatory, or provocative.
       26 The court also instructed the jury the gang evidence was admissible only to
prove, knowledge, intent, motive, and purpose. The jury could not “conclude from this
evidence that the defendant is a person of bad character or that he has a disposition to
commit crime.” “Jurors are presumed able to understand and correlate instructions and
are further presumed to have followed the court’s instructions.” (Sanchez, supra,
26 Cal.4th at p. 852.) There is no reason to believe this presumption fails.


                                             27.
                     ii. Section 186.22
       “Although AB 333 transforms section 186.22 in several respects, we focus on one
change in particular. To prove the existence of a criminal street gang itself,
section 186.22, subdivision (f), requires proof of ‘a pattern of criminal gang activity.’
‘The offenses comprising a pattern of criminal gang activity are referred to as predicate
offenses.’ (People v. Valencia (2021) 11 Cal.5th 818, 829 (Valencia).) [¶] Prior to
AB 333, it was unnecessary to prove predicate offenses were gang related. [Citation.]
Now, the law requires ‘the [predicate] offenses [to] commonly benefit[ ] a criminal street
gang, and the common benefit of the offense is more than reputational ….’ [¶] As now
defined by statute, there was no [competent] evidence the predicate offenses proven at
trial commonly benefitted a gang. (See § 186.22, subd. (g) [defining what constitutes a
more than reputational common benefit].)” (People v. Rodriguez (2022) 75 Cal.App.5th
816, 822–823, fns. omitted.) This is true because, as Gomez points out, the evidence
describing the predicate offenses in this case violated the right to confrontation as
interpreted by Valencia, supra.27 The People concede. On this basis, we vacate the gang
enhancements.28
                                      DISPOSITION
       The section 186.22 enhancements in each case are vacated. The section 12022.53
enhancement in Reyes’s case is vacated. The convictions are otherwise affirmed. The



       27 Specifically, Valencia, supra, explains “the particular facts offered to prove
predicate offenses as required by [section 186.22] are not the sort of background hearsay
information about which an expert may testify. Competent evidence of those particulars
is required.” (Valencia, supra, 11 Cal.5th at p. 839.) Because the record in this case
belies Valencia, it does not meet this standard and does not satisfy AB 333. The People
concede reversible error in this case.
       28 Vacating the gang enhancements requires us to vacate the section 12022.53
enhancement in Reyes’s case because it applies only if the gang enhancement is found
true. (§ 12022.53, subd. (e).) The People may retry all vacated enhancements.


                                             28.
cases are remanded and the trial court is directed to conduct further proceedings
consistent with this opinion.



                                                                           SNAUFFER, J.
WE CONCUR:



POOCHIGIAN, ACTING P. J.



DETJEN, J.




                                            29.